Citation Nr: 0735731	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  07-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a nasal 
fracture, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veteran's Commission 


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
April 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted an increased rating for the 
veteran's residuals from his nasal fracture.

Throughout the majority of this appeal, the veteran was 
represented by the Disabled American Veterans (DAV).  In 
September 2007, the veteran completed VA Form 21-22 
appointing the Texas Veterans Commission as his official 
representative, effectively revoking the power of attorney 
granted to DAV.


FINDING OF FACT

The veteran has at least a 50 percent obstruction of the 
nasal passage on both sides.


CONCLUSION OF LAW

A higher disability evaluation for the residuals of a nasal 
fracture is not found.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code (DC) 
6502 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim in March 2006 for an increased 
(compensable) rating for and was granted a compensable rating 
of 10 percent under Diagnostic Code (DC) 6502 for residuals 
of nasal fracture in September 2006.  The veteran appeals the 
rating.

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of a nasal fracture, 
currently evaluated as 10 percent disabling under DC 6502, 
deviated septum.  38 C.F.R. § 4.97.  Under DC 6502, a 10 
percent rating is warranted when a deviated septum, caused by 
a traumatic event, results in a 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  As this is the maximum allowable rating under this 
Diagnostic Code, the appeal must be denied under this Code.

The Board considered the applicability of alternative 
diagnostic codes, but found that none are applicable to the 
veteran's disability.  The VA exam indicates that the veteran 
has polyps; however, they were not shown to be related to the 
veteran's nasal fracture.  38 C.F.R. § 4.97.  The veteran's 
residuals from the nasal fracture remain most appropriately 
rated under Diagnostic Code 6502, which was selected by the 
RO.

The veteran's representative asserts that the veteran suffers 
shortness of breath with activity.  The Board notes that the 
10 percent disability rating already contemplates significant 
obstruction of the nasal passages.  In addition to the 
residuals of the nasal fracture, medical records provided by 
the veteran indicate that the veteran has been diagnosed with 
chronic obstructive pulmonary disease (COPD) and has a 
history of smoking heavily.  It appears the veteran currently 
smokes.  However, the veteran's COPD has not been shown to be 
related to his nasal fracture; therefore, the veteran's 
disability is appropriately rated under Diagnostic Code 6502.

The veteran's smoking history provides only negative evidence 
against a finding that the COPD or its symptoms have any 
association with the residuals of a nasal fracture.  In any 
event, the issue of service connection for COPD is not before 
the Board at this time.

The Board notes that the veteran has consistently referred to 
seeking an increased rating for "skeletal system."  The 
veteran is not service connected for "skeletal system."  As 
was explained in the rating decision in February 2004, the 
term "skeletal system" is a generic term used by hospitals 
to refer to various skeletal conditions, and in this case, 
the term refers to the veteran's nasal fracture and 
residuals.  Since VA notified the veteran that "skeletal 
system" refers to the residuals from the nasal fracture, he 
has not referred to any specific manifestations or 
disabilities that he believes to be related to his service 
connected nasal fracture.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the disability at issue.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2006, prior to the initial 
AOJ decision in this matter that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate his claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession for review.  Notice regarding the degree of 
disability and effective date of the disability was also 
included in the June 2006 letter.

In September 2007, the veteran requested an additional VA 
exam; however, the veteran has not reported any worsening of 
his condition and the file contains no objective evidence 
indicating that there has been a material change in his 
disability since the September 2006 exam.  38 C.F.R. § 
3.327(a) (2007).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  Because the veteran failed to allege or 
provide evidence that his condition has worsened, and since 
he is receiving the maximum rating allowed under DC 6502, the 
Board finds that this exam is adequate upon which to make a 
decision, does not find that an additional VA exam is 
warranted.

The Board finds that all necessary development has been 
accomplished; therefore, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained the veteran's VA treatment 
records and the veteran was afforded a VA medical examination 
in September 2006.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating greater than 10 percent 
for residuals of a nasal fracture is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


